Mr. Justice Trunkey
delivered the opinion of the court,
Upon all corporations, having the right to mine, or to purchase and sell coal, the Act of 1874 imposed a tax of three cents for every ton mined or purchased, and required returns of the quantity of such coal to be made by the corporations to the auditor general; and also like tax on “ the number of tons of coal that shall be mined by any unincorporated association, partnership or individual, under any lease, contract, grant or mining privilege, upon the property of which the company making such report is the owner or lessee, or has any mining or coal privileges or interest therein.” No unincorporated person, or association of persons, mining, or purchasing and selling coal, is liable to the tax. The object of the law is to reach every corporation which purchases and sells coal, which mines coal on its own land or land it has leased, or which causes coal to be mined under a lease, contract, grant or mining privilege, to unincorporated persons on property that it owns, or has a coal privilege or interest therein.
This plaintiff in error has extensive coal interests. It has the corporate right to own coal lands, to open the veins of coal, to erect all proper buildings, machinery and improvements for mining, to construct a railroad, and when the veins are prepared to be worked, it may lease them on such terms as may be agreed between it and its lessees. It leased for a stipulated sum for each ton mined. Having no mining privilege, nor fight to purchase and sell coal, “in the ordinary method of buying, selling or mining,” in a critical argument, it claims non-liability to the tax, because the literal meaning of the words employed in the first clause of the seventh section, do not require it to make returns to the auditor general. But it is an owner of coal lands, with corporate coal privileges and interests therein, w'hich it leased to natural persons for mining, and we cannot doubt that it is plainly within the intendment of the statute. Here, if anywhere, the rule should apply that “ statutes are to be construed so as may best effectuate the intention of the makers, which sometimes may be collected from the cause or occasion of passing the statute, and, when discovered, it ought to be followed with judgment and discretion in the construction, though that.construction may seem contrary to the letter of the statute.”
We think the learned judge of the Common Pleas was clearly right in his conclusions and on his opinion
Judgment affirmed.